Exhibit 10.2

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Agreement (the “Agreement”) is entered into as of the 2nd day of June, 2008
by and between Altus Pharmaceuticals Inc., a Delaware corporation (the
“Company”), and Georges Gemayel, Ph.D. (the “Executive”).

WHEREAS Executive is employed by the Company, and because of such employment,
possesses detailed knowledge of the Company and its business and operations;

WHEREAS Executive’s continued service to the Company is very important to the
future success of the Company;

WHEREAS the Company desires to enter into this Agreement to provide Executive
with certain financial protection in the event that Executive’s employment
terminates under certain circumstances, and thereby to provide Executive with
incentives to remain with the Company

WHEREAS the Board of Directors of the Company (the “Board”) acting through the
Compensation Committee has determined that it is in the best interests of the
Company to enter into this Agreement.

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:

1. Definitions.

(a) Cause. As used herein, “Cause” shall mean: (i) Executive’s failure to follow
the reasonable instructions of the Board or otherwise perform Executive’s duties
hereunder for thirty (30) days after a written demand for performance is
delivered to Executive on behalf of the Company, which demand specifically
identifies the manner in which the Company alleges that Executive has not
substantially followed such instructions or otherwise performed Executive’s
duties; (ii) material violation by Executive of the Company’s Code of Conduct;
(iii) Executive’s willful misconduct that is materially injurious to the Company
(whether from a monetary perspective or otherwise); (iv) Executive’s willful
commission of an act constituting fraud with respect to the Company;
(v) conviction of Executive for a felony under the laws of the United States or
any state thereof; or (vi) Executive’s material breach of Executive’s
obligations under Section 8 hereof, provided that the Company first provides
Executive with written notice of such material breach. A final determination of
whether Cause exists under this Agreement, including but not limited to any
determination of whether any act or omission of Executive constitutes a
“material” violation of the Company’s Code of Conduct, a “material” breach of
this Agreement, or is “materially injurious” to the Company, shall be made by
the Board.

If Executive’s employment is terminated by the Company for Cause, all
compensation and benefits provided to Executive by the Company pursuant to this
Agreement or otherwise shall cease as of the Termination Date, except that the
Company shall pay Executive all Base Salary owed to Executive for work performed
prior to the Termination Date, plus the cash value of any accrued but unused
vacation and paid time off, as of the Termination Date.

(b) Change In Control. As used herein, a “Change in Control” shall mean:

(i) the shareholders of the Company approve: (a) any consolidation or merger of
the Company (x) where the shareholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, shares representing in the
aggregate more than 50% of the combined

voting power of all the outstanding securities of the corporation issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any) or (y) where the members of the Board, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, constitute more than 50% of the board of directors of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any); (b) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company; or (c) any plan or proposal for the liquidation or dissolution of the
Company;

(ii) individuals who, as of the date hereof, constitute the entire Board (the
“Incumbent Directors”) cease for any reason to constitute at least 50% of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the then Incumbent Directors
shall be, for purposes of this Agreement, considered as though such individual
were an Incumbent Director; or

(iii) any “person,” as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any employee benefit plan of the Company or any entity organized, appointed or
established by the Company for or pursuant to the terms of such plan), together
with all “affiliates” and “associates” (as such terms are defined in Rule 12b-2
under the Exchange Act) of such person, shall become the “beneficial owner” or
“beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of securities of the Company representing in the
aggregate 25% or more of either: (a) the then outstanding shares of the Common
Stock of the Company or (b) the combined voting power of all then outstanding
securities of the Company having the right under ordinary circumstances to vote
in an election of the Board (“Voting Securities”) (in either such case, other
than as a result of acquisitions of such securities directly from the Company).

Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of the foregoing clause (iii) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of Common Stock or other Voting Securities outstanding,
increases: (a) the proportionate number of shares of Common Stock beneficially
owned by any person to 25% or more of the Common Stock then outstanding, or
(b) the proportionate voting power represented by the Voting Securities
beneficially owned by any person to 25% or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (a) or (b) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities (other than pursuant to a stock split, stock dividend or similar
transaction), then a “Change in Control” shall be deemed to have occurred for
purposes of the foregoing clause (iii).

(c) Good Reason. As used herein, a “Good Reason” shall mean any action by the
Company without Executive’s prior written consent which results in (i) any
requirement by the Company that Executive perform Executive’s principal duties
outside a radius of 50 miles from the Company’s Cambridge or planned Waltham, MA
location; (ii) any material diminution in Executive’s title, position, duties,
responsibilities or authority, including Executive’s ceasing to serve as the
Company’s President and Chief Executive Officer as determined by the Board of
Directors or the Board of Directors does not recommend he continue to serve as a
member of the Board; (iii) a reduction in Executive’s base salary (unless such
reduction is effected in connection with a general and proportionate reduction
of salaries for all members of the management team) or any reduction of
Executive’s target bonus amount to less than 50% of Executive’s annual salary or
such higher target amount if increased at the Compensation Committee’s
discretion; (iv) any Change of Control (as defined in this Agreement) involving
the Company which results in Executive’s ceasing to serve as the Chief Executive
Officer for the surviving entity and for all direct and indirect parent
organizations thereof; or (v) the Company materially breaches any of its
obligations to Executive pursuant to this Agreement and/or the “Offer Letter”
dated May 21, 2008 (incorporated herein by reference). To be eligible for any
benefits under this agreement pursuant to a termination for Good Reason,
Executive shall be required to provide notice to the Company of the existence of
any of the foregoing events within fifteen (15) days of the initial occurrence
of the event.  Upon such notice, the Company shall have a period of fifteen
(15) days to remedy such event and not be required to provide benefits to
Executive on account of such event.

(d) Base Salary. As used herein, “Base Salary” shall mean Executive’s annual
base salary at the time of termination, excluding reimbursements, bonuses,
benefits, and amounts attributable to stock options and other non-cash
compensation.

2. Standard Severance. In the event that Executive’s employment is either (i)
involuntarily terminated by action of the Company other than for Cause or
(ii) Executive terminates Executive’s employment voluntarily for Good Reason,
Executive shall receive the following (subject to Executive’s execution of a
release of claims as described in Section 7):

(a) Severance Payments. Continuation of payments in an amount equal to
Executive’s then-current Base Salary for a twelve (12) month period (the
“Severance Period,” if Section 2 applies) less all customary and required taxes
and employment-related deductions, in accordance with the Company’s normal
payroll practices.

(b) Separation Bonus. In the Company’s sole discretion, and conditioned upon
appropriate approval from the Compensation Committee, within forty-five
(45) days following Executive’s termination the Company may pay Executive a
separation bonus not to exceed the target annual bonus to which Executive may
have been entitled for the year in which Executive is terminated, prorated for
the portion of the year in which Executive was employed.

(c) Acceleration of Initial Stock Option Grant. In the Company’s sole
discretion, and conditioned upon appropriate approval from the Compensation
Committee, the Company may accelerate to the date of termination all, a portion,
or none of the Executive’s then unvested stock options related to the initial
stock option grant.

(d) COBRA Payments. Upon completion of the appropriate COBRA forms, and subject
to all the requirements of COBRA, the Company shall continue Executive’s
participation in the Company’s health and dental insurance plans at the
Company’s cost (except for Executive’s co-pay, if any, which shall be deducted
from Executive’s severance compensation) for the 18 month COBRA eligibility
period following termination, to the same extent that such insurance is provided
to similarly situated Company executives, provided that this benefit will cease
and the Company will be under no obligation to provide it if Executive has
become eligible for coverage under another employer’s group coverage, and
Executive hereby agrees to notify the Company promptly and in writing should
that occur.

(e) No Duplication. In the event that Executive is eligible for Change in
Control Severance under Section 3 below, Executive shall not be eligible for and
shall not receive the Standard Severance as provided in this Section 2.

3. Change In Control Severance. In the event that a Change in Control occurs and
within a period of one (1) year following the Change in Control, either:
(i) Executive’s employment is involuntarily terminated by action of the Company
other than for Cause, or (ii) Executive terminates Executive’s employment
voluntarily for Good Reason, then Executive shall receive the following (subject
to Executive’s execution of a release of claims, as described in Section 7):

(a) Severance Payments. Continuation of payments in an amount equal to
Executive’s then-current Base Salary for an twenty-four (24) month period (the
“Severance Period,” if Section 3 applies) less all customary and required taxes
and employment-related deductions, in accordance with the Company’s normal
payroll practices.

(b) Separation Bonus. Within forty-five (45) days following Executive’s
termination, payment of a separation bonus in an amount equal to two (2) times
the target annual bonus to which the Executive may have been entitled for the
year in which Executive is terminated.

(c) Acceleration of Stock Options and/or Other Equity Grants. Executive’s
unvested stock options and/or other unvested equity awards will vest in full in
accordance with the Company’s executive stock option agreements.

(d) COBRA Payments. Upon completion of the appropriate COBRA1/ forms, and
subject to all the requirements of COBRA, continuation of Executive’s
participation in the Company’s health and dental insurance plans at the
Company’s cost (except for Executive’s co-pay, if any, which shall be deducted
from Executive’s severance compensation) for the 18 month COBRA eligibility
period following such termination, to the same extent that such insurance is
provided to similarly situated Company executives.

(e) Outplacement. Direct payment of up to $15,000 of bona fide outplacement
services, provided that the outplacement company engaged by Executive provides
reasonably detailed invoices for such services to the Sr. Director, Human
Resources at the Company within the outplacement company’s normal billing cycle.
Payment is limited to services received by Executive between the date of
Executive’s termination of employment and the date on which Executive begins new
full-time employment, and Executive hereby agrees to notify the Company
immediately upon obtaining new full-time employment.

(f) No Duplication. In the event that Executive is eligible for Standard
Severance under Section 2 above and the eligibility for Standard Severance has
not occurred within a period of one (1) year following a Change in Control,
Executive shall not be eligible for and shall not receive the Change in Control
Severance as provided in this Section 3.

4. No Severance. In the event that Executive’s employment is terminated for any
reason other than those outlined in Sections 2 or 3, then Executive shall have
no right to the severance payments/benefits provided under this Agreement.

5. Distribution Limitation. If any payment or benefit Executive would receive
under this Agreement, when combined with any other payment or benefit Executive
receives pursuant to a Change in Control (for purposes of this section, a
“Payment”) would: (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”); and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be either: (x) the full
amount of such Payment; or (y) such lesser amount (with cash payments being
reduced before stock option compensation) as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employments taxes,
income taxes, and the Excise Tax, results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.

6. Timing Of Payments. Notwithstanding any other provision with respect to the
timing of payments under Sections 2 or 3, if, at the time of Executive’s
termination, Executive is deemed to be a “specified employee” of the Company
(within the meaning of Section 409A of the Code and any successor statute,
regulation and guidance thereto (“Code Section 409A”)), then limited only to the
extent necessary to comply with the requirements of Code Section 409A, any
payments to which Executive may become entitled under Sections 2 or 3 which are
subject to Code Section 409A (and not otherwise exempt from its application)
will be withheld until the first (1st) business day of the seventh (7th) month
following the termination of Executive’s employment, at which time Executive
shall be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to Executive under the terms of Sections 2 or 3.

7. Release of Claims. The Company shall not be obligated to pay Executive any of
the compensation set forth in Sections 2 and 3 unless and until Executive has
executed a timely full and general release of all claims against the Company and
any affiliate, parent or subsidiary, and its and their officers, directors,
employees, and agents, in a form satisfactory to the Company.

8. Restrictive Covenants. Executive acknowledges and agrees that this Agreement
provides Executive with payments and benefits above and beyond those which the
Company already is providing Executive. In exchange for the payments and
benefits provided herein, as well as other good and valuable consideration,
Executive agrees to the following restrictive covenants:

(a) While Executive is employed by the Company and for the term of the Severance
Period, or if the Severance Period is longer than twelve (12) months, the first
twelve (12) months of the Severance Period (the “Non-Competition Period”), the
Executive shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete with
the Company or any affiliate, parent or subsidiary of the Company or undertake
any planning for any business competitive with the Company or any affiliate,
parent or subsidiary of the Company. For the purpose of this section, “compete”
or “competitive” means to engage or participate (whether for compensation or
without compensation) in any commercial research or commercial project which is
the same or substantially similar (in purpose, objective or result) to any
research or project in which the Executive engaged or participated in, for or on
behalf of the Company or any affiliate, parent or subsidiary of the Company
during the Non-Competition Period.

(b) During the Non-Competition Period, the Executive shall not recruit or
otherwise solicit or induce any employees of the Company or any affiliate,
parent or subsidiary of the Company to terminate their employment with, or
otherwise cease their relationships with, the Company or any affiliate, parent
or subsidiary of the Company.

(c) The restrictions against competition set forth in paragraph 8(a) are
considered by the parties to be reasonable for the purposes of protecting the
business of the Company.  However, if any such restriction is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas as to which it may be
enforceable.

9. No Impact On Employment Status. This Agreement is not intended to confer, and
shall not be interpreted as conferring, any additional employment rights on
Executive, and has no impact on either party’s right to terminate Executive’s
employment under contract or applicable law.

10. Enforceability; Reduction. If any provision of this Agreement shall be
deemed invalid or unenforceable as written, this Agreement shall be construed,
to the greatest extent possible, or modified, to the extent allowable by law, in
a manner which shall render it valid and enforceable and any limitation on the
scope or duration of any provision necessary to make it valid and enforceable
shall be deemed to be a part thereof. No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement.

11. Notices.

(a) All notices, requests, consents and other communications hereunder shall be
in writing, shall be addressed to the receiving party’s address set forth below
or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) made by telex, telecopy or facsimile
transmission, (iii) sent by overnight courier, or (iv) sent by registered or
certified mail, return receipt requested, postage prepaid.

If to the Company:

Chairman of the Board

Altus Pharmaceuticals Inc.

640 Memorial Drive

Cambridge, MA 02139

With a copy to:

General Counsel

Altus Pharmaceuticals Inc.

640 Memorial Drive

Cambridge, MA 02139

If to Executive:

Georges Gemayel, Ph.D.

[Address]

(b) All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by telex, telecopy or facsimile transmission, at the time that
receipt thereof has been acknowledged by electronic confirmation or otherwise,
(iii) if sent by overnight courier, on the next business day following the day
such notice is delivered to the courier service, or (iv) if sent by registered
or certified mail, on the 5th business day following the day such mailing is
made.

12. Entire Agreement / No Duplication of Compensation or Benefits. This
Agreement, along with any prior employee, non-disclosure and invention agreement
entered into between the Executive and the Company, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement. The terms of
Sections 2 and 3 above shall replace any agreement, policy or practice which
otherwise would obligate the Company to provide any severance compensation
and/or benefits to Executive, provided that this provision shall not be
construed to otherwise limit Executive’s rights to payments or benefits provided
under any pension plan (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended), deferred compensation, stock, stock
option or similar plan sponsored by the Company.

13. Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by all parties hereto.

14. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

15. Assignment. The rights and obligations under this Agreement may not be
assigned by either party hereto without the prior written consent of the other
party.

16. Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

17. Arbitration. Any controversy, dispute or claim arising out of or in
connection with this Agreement will be settled by final and binding arbitration
to be conducted in Boston, Massachusetts pursuant to the national rules for the
resolution of employment disputes of the American Arbitration Association then
in effect. The decision or award in any such arbitration will be final and
binding upon the parties, and judgment upon such decision or award may be
entered in any court of competent jurisdiction, or application may be made to
any such court for judicial acceptance of such decision or award and an order of
enforcement. In the event that any procedural matter is not covered by the
aforesaid rules, the procedural law of Massachusetts will govern. Any
disagreement as to whether a particular dispute is arbitrable under this
Agreement shall itself be subject to arbitration in accordance with the
procedures set forth herein. Notwithstanding the foregoing, any right or
obligation arising out of or concerning any separate contract or agreement
between the parties (including but not limited to any employee, non-disclosure
and invention agreement) shall be decided in accordance with the dispute
resolution mechanism provided for by such contract or agreement.

18. Governing Law / Jurisdiction / Service of Process. This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of the Commonwealth of Massachusetts, without
giving effect to the conflict of law principles thereof. Any legal action or
proceeding with respect to this Agreement that is not subject to arbitration
pursuant to Section 17 will be brought in the courts of the Commonwealth of
Massachusetts in Middlesex Country or of the United States of America for the
District of Massachusetts, sitting in Boston. By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. Each of the parties hereto irrevocably consents to the service
of process of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by certified mail, postage prepaid, to the
party at its address set forth in Section 11.

19. Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1/ “COBRA” is the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ALTUS PHARMACEUTICALS INC.

By: /s/ David Pendergast

Date: May 21, 2008

EXECUTIVE:

/s/ Georges Gemayel

Georges Gemayel

Date: May 21, 2008

2